DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, per page 6, filed June 15, 2022, with respect to claim 6 have been fully considered and are persuasive.  The 112 rejection of March 17, 2022 has been withdrawn. 
Applicant’s arguments, per page 6, filed June 15, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of March 17, 2022 has been withdrawn.
Status of the Claims
Claims 2-6 and 14-20 are canceled.  Claims 1 and 7-13 are present for examination.
 
Allowable Subject Matter
Claims 1 and 7-13 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Chu (US 2020/0006377), Cui (US Pat. No. 10,304,852), Kim (US 2019/0221557), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 1 (from which claims 7-13 depend), substrate-side end surfaces of the substrate-side contact via structures are located within a horizontal plane including a planar surface of the upright-stepped dielectric material portion; a backside surface of the semiconductor material layer is located within the horizontal plane including the planar surface of the upright-stepped dielectric material portion; and a sidewall of the upright-stepped dielectric material portion contacts the semiconductor material layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819